Title: To James Madison from John Drayton, 3 April 1811
From: Drayton, John
To: Madison, James


Sir.HopeLand (So: Carolina) April 3d: 1811.
I have the honor of addressing you, from my plantation; having been resident here, since the close of my late administration.
By information received from Charleston yesterday, from respectable Authority, I am informed Judge Bee’s State of Health is extremely critical at this time; and it is proposed to me, to apply for the office, when the Vacancy takes place. I have accordingly taken the same into consideration; and, more on account of my family than myself, have determined to apply to you for the same. What my pretensions to it may be, is with you to Judge. I have been regularly educated to the Law; & practised the same several years in this State: but since Marriage, I have relinquished it.
My reason for thus applying immediately to you sir, is this: should I be honored with the appointment, I will be satisfied you have done it more from your own good wishes & opinions, than from any impressions which you might have received from applications in my behalf. This, I hope sir, will excuse my thus intruding myself upon you: while I avail myself of the occasion to repeat to you my assurances of great consideration & respect, with which I have now the honor to subscribe myself sir Your most obedient Servant
John Drayton
